Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 1 is presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is compared to claims 1 in US Patent 10,474,976 in the following table:
Instant Application
Patent number 10,474,976
Claim 1. A method comprising: 









identifying, by the server system, (i) multiple objectives corresponding to a task to be performed using the multiple satellites, (ii) respective classifications of each of the multiple objectives, and (iii) 



computing, by the server system, a score for each objective included in the multiple objectives based on the resource parameters, each score representing a prioritization of a corresponding objective from among the multiple objectives; 



based on the scores and the classifications for the multiple objectives: 


assigning, by the server system, a first subset of objectives to a first satellite included in the multiple satellites, and


wherein the first and second subsets of objectives each include at least one objective that is not included in the other subset; 

providing, by the server system and to the first satellite, a first instruction that, when received by the first satellite, causes the first satellite to execute the first subset of objectives; and

 
providing, by the server system and to the second satellite, a second instruction that, when received by the second satellite, causes the second satellite to execute the second subset of objectives.

Claim 1. A method comprising:
obtaining, by a terrestrial scheduler of a server system, configuration data for multiple satellites associated
with the server system, wherein each satellite from among the multiple satellites comprises an aerial scheduler
configured to exchange communications with the terrestrial scheduler;

identifying, by the terrestrial scheduler, (i) multiple objectives corresponding to a task to be performed using the multiple satellites, (ii) respective classifications of each of the multiple objectives, and (iii) resource parameters
associated with executing the task to be performed using the multiple satellites;


computing, by the terrestrial scheduler, a score for each objective included in the multiple objectives based on
the resource parameters and the configuration data for the multiple satellites, each score representing a prioritization of a corresponding objective from among the multiple objectives;

based on the scores and the classifications for the multiple
objectives:

assigning, by the terrestrial scheduler, a first subset of objectives to a first satellite included in the multiple satellites, and assigning, by the terrestrial scheduler, a 
wherein the first and second subsets of objectives each include at least one objective that is not included in 
the other subset;


providing, by the terrestrial scheduler and to the aerial scheduler of the first satellite, a first instruction that,
when received by the first satellite, causes the first satellite to execute the first subset of objectives; and

providing, by the terrestrial scheduler and to the aerial scheduler of the second satellite, a second instruction that, when received by the second satellite, causes the second satellite to execute the second subset of objectives.




Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations of claims 1 of the patent, anticipates or otherwise renders obvious the limitations of claim 1, respectively of this instant application.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120158216 A1 – discloses An apparatus for automatically generating satellite operation procedure (SOP) parameters is provided.  The apparatus includes a parameter extraction unit configured to extract one or more SOP parameters corresponding to an SOP; a transformation formula extraction unit configured to extract a transformation formula corresponding to the extracted SOP parameters; and a calculation unit configured to calculate values of the extracted SOP parameters based on property information for performing a satellite task and the extracted transformation formula.

US 20140039963 A1 – discloses methods for scheduling objects having pair-wise and cumulative constraints.  The systems and methods presented can utilize a directed acyclic graph to increase or maximize a utilization function.  Violation of cumulative constraints can be identified at the moment of constraint violation such that events resulting in constraint violations can be removed from the schedule while the 

US 20040158832 A1 – discloses scheduling events into a set of opportunities is presented.  The method includes 1) dividing a path of an image acquisition device so that there is at least a first portion and a second portion at any given moment, wherein each of the first portion and the second portion includes at least one state and the first portion includes a null state in which no image is taken; 2) combining each state in the first portion with at least one state in the second portion one by one to generate a series of updated sequences; and 3) selecting at least one of the updated sequences based on a merit value associated with each of the updated sequences.  The invention uses only two groups out of all the relevant opportunities for most calculations, and is especially applicable to situations like satellite pass scheduling.

US 20080244584 A1 – discloses a method for scheduling activities.  The method includes partitioning tasks provided for scheduling.  The partitioning is accomplished by receiving at least one task including at least one data type.  The data type is reviewed to .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MEHRAN KAMRAN/Primary Examiner, Art Unit 2196